 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
 7                               SOUTHERN DISTRICT OF CALIFORNIA
 8                                                   Case No. 16-CR-2892-JAH
      United States of America,
 9                                                   ORDER ON STIPULATION
                    Plaintiff,                       RE:
10           v.                                      31241 Old River Road, Bonsall, CA
      TYRONE CEDRIC DUREN,                           92003 Parcel # 126-350-17-00
11

12                  Defendant.
13          WHEREAS, on or about October 3, 2013, Tyrone Cedric Duren (“Duren”) entered

14   into a Purchase Money Deed of Trust agreement (“Deed of Trust”) dated October 3,

15   2013, with The Behar Family Trust (the “Beneficiary”), under which The Behar Family

16   Trust lent Duren funds to purchase the real property commonly described as 31241 Old

17   River Road, Bonsall, CA 92003 Parcel # 126-350-17-00 (the “Bonsall Property”).

18          WHEREAS, on or about October 3, 2013, Tyrone Cedric Duren and The Behar

19   Family Trust executed a Note on the Deed of Trust in the amount of $370,000.

20          WHEREAS, on October 16, 2013, the Deed of Trust was recorded as Document

21   No. 2013-0621541, in San Diego County.

22          WHEREAS, on July 31, 2019, the Court ordered the Bonsall Property to be sold

23   via interlocutory sale (doc. 223)

24          WHEREAS, on September 3, 2019, Duren’s interest in the Bonsall Property was

25   forfeited (doc. 226).

26          WHEREAS, the government and the Behar Family Trust agree that as holder of

27   the Note and as beneficiary of the Deed of Trust, the Behar Family Trust’s interest in the

28
 1   Bonsall Property is superior to the government’s interest arising out of this action and
 2   that the Deed of Trust holds a first priority position in the chain of title to the Bonsall
 3   Property.
 4           Accordingly, IT IS HEREBY ORDERED, ADJUDGED AND DECREED:
 5           1.     Upon the interlocutory sale of the Bonsall Property or upon the sale of the
 6   Property following forfeiture of it, the balance due under the Note and Deed of Trust,
 7   which shall include accrued interest, fees and costs, will be paid to The Behar Family
 8   Trust before any sales proceeds are paid or distributed to plaintiff. The payment to The
 9   Behar Family Trust shall be an in full settlement and satisfaction of any and all claims by
10   The Behar Family Trust in and to the Bonsall Property. The Behar Family Trust will not
11   pursue against the United States any other rights that it may have under the Deed of Trust
12   and corresponding Note.
13           2.     The parties agree to execute further documents, to the extent necessary, to
14   implement the terms of this stipulation. Each party agrees to bear its own costs and
15   attorney’s fees associated with the stipulation.
16

17           DATED: September 24, 2019                  _______________________
                                                        Hon. JOHN A. HOUSTON
18                                                      United States District Judge
19

20

21

22

23

24

25

26

27

28


                                                    2
